DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
For claim 1: The prior art of record fails to render obvious a pneumatic tire having “ an inner sidewall of the narrow groove has: a straight line extending inward in the tire radial direction from an outer circumferential surface of the main land; and a third circular arc in which one end is smoothly connected to the straight line and other end is smoothly connected to the groove bottom, and wherein a curvature of radius of the third circular arc is smaller than a curvature radius of the first circular arc and a curvature radius of the second circular arc” and in combination with the remaining subject matter of claim 1. 
For claim 11 (renumbered as claim 10): The prior art of record fails to render obvious a pneumatic tire having “the outer sidewall includes an intermediate straight line in which one end is smoothly connected to the first circular arc and other end is smoothly connected to the second circular arc, wherein the first circular arc has a center of circular arc closer to the tire equator than the outer sidewall, and the second circular arc has a center of a circular arc closer to an outside in a tire width direction that the outer sidewall, and wherein a length of the intermediate straight line is 1.5 mm or less” and in combination with the remaining subject matter of claim 11 (renumber as claim 10). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        04/30/2022